Citation Nr: 1106828	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is seeking entitlement to service connection for 
tinnitus.  Acoustic trauma during service as a result of the 
Veteran's duties as an electronics systems mechanic has been 
acknowledged.  As such, he was afforded a VA examination in July 
2008.  At that time, the examiner opined that the Veteran's 
tinnitus is less likely as not caused by or a result of in-
service acoustic trauma based on the lack of evidence of tinnitus 
in service treatment records, conceded history of military noise 
exposure, and civilian occupational noise exposure.  The Board 
finds this opinion to be inadequate.  

The Board notes that the Veteran's January 1979 separation 
examination is silent for tinnitus and that such disorder was not 
claimed for a number of years after service.  However, the 
Veteran is competent to describe his experience of ringing in the 
ears during and after service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is capable of 
lay observation).  The Veteran stated during the July 2008 VA 
examination that his tinnitus began with gradual onset during his 
military service and that he has had chronic ringing in his ears 
since active service.  Such ringing has been diagnosed as 
tinnitus by a VA examiner.  See July 2008 VA examination.

The VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, VA's 
duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  Although the 
Veteran was afforded a VA examination in July 2008, the examiner 
stated his opinion was based on a lack of reported tinnitus in 
service treatment records.  This is an inadequate opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and instead relied on the absence of 
evidence in the service medical records to provide a negative 
opinion).  Additionally, no further rationale for the opinion was 
provided.  The United States Court of Appeals for Veterans Claims 
has found that a medical opinion that contains only data and 
conclusions should be accorded no weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds 
this opinion to be inadequate, and an addendum should be 
obtained.  

Additionally, the Board observes that the Veteran is service-
connected for bilateral hearing loss due to in-service noise 
exposure.  In May 2008 and July 2008 statements, the Veteran 
alleged that his current tinnitus was related to such service-
connected disability.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Therefore, an addendum opinion should also be obtained 
regarding whether the Veteran's service-connected bilateral 
hearing loss caused or aggravated his tinnitus.  



Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA 
examiner who conducted the July 2008 
audiological examination.  If the July 
2008 examiner is not available or cannot 
offer the requested opinions without 
examining the Veteran, the Veteran should 
be scheduled for an appropriate VA 
examination so as to address the following 
inquiries.  After a review of the record, 
to include all medical records and lay 
statements contained therein, the examiner 
should offer an opinion regarding the 
following:

(A)	Based on a full review of the 
record, to include the Veteran's 
lay statements regarding the 
incurrence and continuity of 
symptomatology of his tinnitus, 
is it at least as likely as not 
that the Veteran's current 
tinnitus had its onset during 
service, or is in any other way 
causally related to his active 
service? 

(B)	Is it at least as likely as not 
that the Veteran's service-
connected bilateral hearing loss 
caused or aggravated his 
tinnitus?

The rationale for any opinion offered should 
be provided.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

